Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 07/23/2021 are accepted. Claim 1 is amended, claims 8-25 are cancelled, and claims 26-32 are new.
Response to Arguments
2)	Applicant’s arguments, see Page 6, section titled “Rejections under 35 USC 102/103”, filed 07/23/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 1-3 as being anticipated by Redmond (EP0807450), hereinafter Redmond, and of claims 1-2, and 6-7 as being anticipated by Eppley et al. (U.S. Patent No. 5910200), hereinafter Eppley; and the 35 U.S.C. 103 rejection of claims 4-5 as being unpatentable over Redmond in view of Howell et al. (U.S. PGPUB 20150224285), hereinafter Howell have been withdrawn. 
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Prewitt (Reg. No. 45023) on 08/12/2021.
The application has been amended as follows: 
Claim 1, line 5, “the fastener receiving holes” is amended to “the plurality of fastener receiving holes”
Claim 26, line 2, “each protruding tab is configured to be journaled in a corresponding angled slot” is amended to “each protruding tab of the plurality of protruding tabs is configured to be journaled in a corresponding angled slot of the plurality of angled slots”
Claim 26, line 4, “the protruding tabs as they slide within each slot” is amended to “the plurality of protruding tabs as each protruding tab of the plurality of protruding tabs slides within the corresponding angled slot of the plurality of angled slots”
Claim 28, line 2, “a fastener disposed in the fixation device into a” is amended to “a fastener into a”
Claim 32, line 2, “fasteners” is amended to “fasteners of the plurality of fasteners”
Allowable Subject Matter
4)	 Claims 1-7 and 26-32 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Eppley. While Eppley teaches an enteric feeding tube housing device comprising a disc (Fig. 5; 10) comprising a first hole (Fig. 5, hole internal to where 102 is pointing) for accommodating a feeding tube (Fig. 1; 12); and a plurality of fastener receiving holes (Fig. 5; 24); Eppley fails to teach wherein the enteric feeding tube housing device also comprises a base member comprising a 
The combined structure of the fixation device fitting within a fastener receiving hole comprising angled slots, and locking to a protruding tab of a locking component imparts a novel and non-obvious function of the claimed invention; namely, ensuring that the locking component stays in the locked position in a way that promotes patient health - as noted by Applicant in Paragraphs [0031] and [0047] of the Specification, as originally filed.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.S./
Examiner, Art Unit 3783
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783